      Case 3:20-cv-01375-BEN-LL Document 2 Filed 07/22/20 PageID.22 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 20cv1375-BEN -LL
12
                                      Petitioner,
13                                                      ORDER SETTING BRIEFING
     v.                                                 SCHEDULE
14
     THE BUREAU of CANNABIS
15
     CONTROL, State of California agency,
16                                  Respondent.
17
18          Before the Court is the United States of America’s Petition to Enforce United States
19   Drug Enforcement Administration Administrative Subpoena on the Bureau of Cannabis
20   Control (“BCC”), a State of California agency. ECF No. 2 (“Petition”). Specifically,
21   Petitioner, United States of America, requests:
22          A. This Court enter an order directing BCC to comply with the Subpoena
23             within seven days, in its entirety;
            B. That the order granting the relief sought herein be served on the BCC by
24             the DEA; and
25          C. That this Court grant such other and further relief as it deems just and
               proper.
26
27   Petition at 3.
28   ///

                                                    1
                                                                                 20cv1375-BEN-LL
      Case 3:20-cv-01375-BEN-LL Document 2 Filed 07/22/20 PageID.23 Page 2 of 2



1          Accordingly, the Court sets the following briefing schedule:
2          1.     The Bureau of Cannabis Control’s response to the subpoena or opposition to
3    the Petition is due on or before July 29, 2020.
4          2.     Petitioner United States of America’s reply is due on or before August 5,
5    2020. The Court will then take the matter under submission without oral argument pursuant
6    to CivLR 7.1(d)(1).
7          IT IS SO ORDERED.
8    Dated: July 22, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                20cv1375-BEN-LL
